Citation Nr: 1754389	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  12-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to June 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for cardiomyopathy and skin rash.  In August 2009, within a year of notification of the original August 2008 rating decision, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record. 

During the pendency of the appeal, the RO granted service connection for scars from undetermined skin process on the Veteran's right and left upper extremities (claimed as scarring due to rash and blisters).  See February 2016 Rating Decision.  

Later in February 2016, the Board noted that because the Veteran described his skin claim as one involving a rash primarily on his arms during the November 2015 Board hearing, it appeared that the Veteran's service connection claim may have been resolved.  Nevertheless, the Board noted that the Veteran had not specifically withdrawn his claim for service connection for skin rash, and that the August 2010 VA examiner noted minor skin rash on the back of the Veteran's head.  Accordingly, to give the Veteran every consideration in connection with his skin rash claim, the Board deemed that matter as remaining on appeal, and remanded that matter.  The Board also remanded the claim for service connection for idiopathic dilated cardiomyopathy for further development.  After completing further development, the agency of original jurisdiction (AOJ) adjudicated the claims, but denied both claims (as reflected in a June 2016 supplemental SOC (SSOC)), and returned these matters to the Board.

In June 2017, the Board granted service connection for a skin disability and remanded the claim for service connection for idiopathic dilated cardiomyopathy to the AOJ for further action, to include additional development of the evidence.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claim (as reflected in a September 2017 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  

Regarding characterization of the remaining claim on appeal, the Board notes that the service connection claim was adjudicated as one for idiopathic nonischemic dilated cardiomyopathy.  However, on September 2017 VA examination, the Veteran was diagnosed with idiopathic nonischemic dilated cardiomyopathy, systolic heart failure, and atrial flutter/fibrillation.  Thus, consistent with the current record, the Board has more generally characterized the claim on appeal to encompass all heart diagnoses of record pertinent to the current claim.  See Clemons v. Shinseki, 3 Vet. App. 1 (2009).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim  herein decided have been accomplished.

2.  The Veteran's shortness of breath, chest pain/tightness, diaphoresis, weight gain, palpitations, and distal leg swelling have all been attributed to known clinical diagnoses, activities, or behaviors, and not to undiagnosed illness or other medically unexplained multi-symptom illness.

3.  No chronic heart condition was shown in service or for years thereafter, and the only competent, probative medical opinions addressing the medical relationship, if any, between the later diagnosed idiopathic dilated cardiomyopathy, systolic heart failure, and atrial flutter/fibrillation and service weigh against the claim.


CONCLUSIONS OF LAW

The criteria for service connection for a heart condition are not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2007 pre-rating letter pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for increased rating, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter further provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In a July 2009 post-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection based on Gulf War undiagnosed illness.  However, the timing of this notice was not prejudicial to the Veteran because, after notice and opportunities to respond, his claim was subsequently readjudicated in a March 2012 SOC  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claim herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), VA treatment records, private treatment records, Social Security Administration (SSA) records, and VA examination reports.  Also of record is the transcript of the Veteran's Board hearing, along with various written statements by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on either claims herein decided, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a January 2015 Board hearing.  During the hearing, the undersigned identified the claim on appeal, and information was elicited regarding the nature and onset of the Veteran's symptoms, current disability and treatment, as well as the basis for Veteran's belief that service connection is warranted.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Following the hearing, the Board sought additional development of the evidence, as the result of which, additional evidence was added to the record.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed for certain chronic diseases, including cardiovascular diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that he has a heart condition as a result of his service in the Persian Gulf.

STRs dated in August 1989 reflect an enlistment report of medical examination with normal cardiovascular clinical evaluation.  In November 1989, the Veteran complained of coughing and shortness of breath; the Veteran was assessed with a cold.  In October 1992, the Veteran had a non-productive cough after being in a poorly ventilated area while working with chemical cleaning agents.  He complained of dyspnea, shortness of breath, and chest pain; and was assessed with possible bronchial irritation secondary to inhalation of fumes.  A March 1993 medical examination report reflects a normal cardiovascular clinical evaluation.  In a March 1993 report of medical history, the Veteran checked that he experienced shortness of breath and palpation/pounding heart.  In April 1993, the Veteran had puncture wounds to the chest with continued bleeding for three days.  Chest x-rays were normal.

VA treatment records dated in April 2007 document congestive heart failure and diagnoses of idiopathic dilated cardiomyopathy, hypertension, diabetes mellitus, and morbid obesity.  The Veteran was admitted to the hospital with congestive heart failure, and reported that he had been having symptoms of exertion and dyspnea for the past two weeks.  He stated that prior to that he had been feeling well, and denied any past medical history of known heart disease.  The discharge summary revealed that the Veteran participated in heavy weight-lifting competitions and had lifted up to 997 pounds in competitions.  He stated he had had episodes of chest pain over the last five or six years but did not seek medical attention, and was still able to continue the same level of physical exertion.  The Veteran's diagnosis at discharge was congestive heart failure, new onset; dilated cardiomyopathy with ejection fraction of 20 percent; and diabetes.

The report of an August 2009 Gulf War registry examination reflects diagnoses of idiopathic dilated cardiomyopathy with congestive heart failure at a very early age, rashes that were not visualized at the time of the examination, fatigue, light sensitivity, headaches, and insomnia/nightmares.  The examiner noted that the conditions were currently undiagnosed and might be part of a multi-symptom undiagnosed illness.  

An August 2010 VA examination report reflects that the Veteran was stationed in Germany for two years, six months in the Persian Gulf, and another six months in Germany before going back to the United States.  He spent his last six months at Fort Ord doing office work.  He had no specific evaluations or treatment for heart conditions.  He was able to pass his two-mile run and perform push-ups and calisthenics, although he reported that he got occasional chest pain and shortness of breath.  He was discharged on a Chapter 13 but did not have a medical board.  At the time of his discharge, he could still pass his physical training tests.  The examiner noted that from 1993 to 2007, the Veteran saw an acupuncturist and alternative healers for sleep and depression, but did not have any treatment for a heart condition.  He had various employments as a pirate ship character, a casino worker, a cabinetmaker, and a massage therapist.  He also did backpacking, biking, and swimming.  In 2001, he took up powerlifting and competed in the Scottish games, eventually getting corporate sponsorship with stipends.  In 2006, the Veteran had elevated blood sugar and started taking medication soon after.  In 2007, the Veteran still had diabetes but was still powerlifting.  He reported that over a two-week period he went from competing and working out three to four hours a day and running two to three miles, to having shortness of breath and chest pain.  The examiner noted that he was hospitalized in April 2007 for congestive heart failure with a diagnosis of dilated cardiomyopathy.  

The VA examiner's impression was idiopathic dilated cardiomyopathy, and he opined that it would be mere speculation to attribute the Veteran's heart condition to his service fourteen years prior to his rather rapid onset of cardiomyopathy based on the currently available evidence.  He stated that the Veteran had no evidence of cardiac problems or cardiomyopathy prior to 2007, and that he had been a professionally-sponsored athlete for three years prior to his heart condition.  The examiner noted that identified risk factors for cardiomyopathy included hypertension, diabetes, sleep apnea, and obesity; and that the Veteran did not have any identified records of myocarditis, infections, and other endocrine or hereditary factors.

A February 2013 addendum opinion from the August 2010 VA examiner indicates that the Veteran's diagnosis of idiopathic dilated cardiomyopathy had not changed and was a non-ischemic cardiomyopathy as referenced in his cardiology records.  The examiner noted that he had no symptoms or findings of cardiomyopathy before 2007, and that prior to that time he had been a professionally sponsored powerlifter, lifting up to 997 pounds, and weighing, at his maximum, 370 pounds.  The examiner also noted that the Veteran had developed diabetes, hypertension and morbid obesity (BMI of 40) prior to developing his cardiac problem in 2007; and that he was diagnosed with obstructive sleep apnea in 2009, and as likely as not also had this condition prior to 2007.  The examiner stated that diabetes, morbid obesity, hypertension, and sleep apnea were all recognized causes of dilated cardiomyopathy, with which the Veteran was diagnosed prior to 2007.  The examiner explained that "idiopathic dilated cardiomyopathy" was a standard medical diagnosis for a person with the Veteran's condition, and that this diagnosis was referenced in Current Medical Diagnosis and Treatment, as well as Harrison's Principles of Internal Medicine and other standard medical texts.

During his November 2015 hearing, the Veteran testified that he had shortness of breath and chest palpation throughout service, which limited his ability to perform physical training.  He stated that he saw medical technicians who suggested that he might have fluid in his lungs or pneumonia.  The Veteran stated that he had issues with shortness of breath and heart palpation for years on and off, but that he was never treated for a heart condition and never suspected it could have been a heart issue since he was so young.  He reported that he was discharged because of his inability to perform physical training, and that his shortness of breath prevented him from getting up and down off his knees.  He stated that he had experienced fibrillation during service because he now knew what it felt like. 

A March 2016 VA addendum opinion from the August 2010 VA examiner reflects that the Veteran was first diagnosed with dilated cardiomyopathy in April 2007, with two weeks of symptoms prior to that date.  The examiner noted that the Veteran did not have symptoms of cardiomyopathy prior to 2007, and that he had been a sponsored professional athletic competitor in the Scottish games and doing powerlifting with as much as 996 pounds.  He opined that it was less likely as not that the Veteran had cardiomyopathy prior to 2007, or during the first year after his military service.  The examiner stated that he was not able to identify a causal relationship or other link between military service and his cardiomyopathy with currently available information.  He noted that the Veteran's record contained thorough cardiac evaluation, including angiogram, echo, and in-hospital cardiology evaluations; that ischemic disease was ruled out with testing; that the Veteran reported no family history of cardiomyopathy; and that no toxicity or infection was identified.  As such, the examiner stated that no further detail of etiology of his cardiomyopathy could be determined without mere speculation.

A September 2017 VA examination report documents that the Veteran's current heart-related symptoms are shortness of breath, chest pain/tightness, diaphoresis, weight gain, palpitations, and distal leg swelling, with onset of symptoms between 1991 and 1993.  The examiner diagnosed idiopathic nonischemic dilated cardiomyopathy and systolic heart failure with onset of April 2007; and atrial flutter/fibrillation with onset in August 2010.  

He opined that the Veteran's idiopathic nonischemic dilated cardiomyopathy was less likely than not incurred in service or incurred within a year of service because medical records clearly described an acute onset in April 2007 and this condition was not compatible with his "remarkable physical prowess between his military service and 2007."  Review of the claims files indicated that the Veteran's idiopathic nonischemic dilated cardiomyopathy presented with a very acute onset in April 2007, with symptoms of difficulty breathing and chest pressure starting the day before.  

In addition, the examiner stated that "the Veteran's remarkable physical prowess between his military service and the onset of his symptoms in 2007 was absolutely incompatible with any significant cardiac pathophysiology."  The Veteran reported he was a sponsored powerlifting athlete from 2004 to 2007, lifting weights as heavy as 996 pounds; that he worked out in the gym with a trainer three hours per day; and ran two to three miles per day as part of his athletic training.  He reported receiving a stipend, training, and other support from a commercial sponsor.  The examiner opined that, physiologically, it was extremely implausible, if not actually impossible, for the Veteran to have had dilated cardiomyopathy and still be able to lift almost 1000 pounds, work out three hours per day, and run two to three miles per day.  In addition, the examiner noted the Veteran's extreme health decline after his April 2007 cardiomyopathy, and explained that the Veteran's impressive physical prowess before April 2007 and the abrupt decline in his physical capacity just a few weeks thereafter strongly supported an April 2007 acute onset for his idiopathic nonischemic dilated.  

In conclusion, the examiner opined that the Veteran's idiopathic nonischemic dilated cardiomyopathy was less likely than not medically related to service in any way, to include as due to exposure to environmental hazards, for four reasons:  (1) the lack of a known cause in approximately half of patients with cardiomyopathy, (2) the prolonged latency period between the Veteran's service and the onset of his condition, (3) the Veteran's other risk factors for cardiomyopathy, and (4) the absence of abnormalities during in-service examinations to corroborate the Veteran's description of his in-service symptoms.  The examiner noted that the Veteran was diagnosed with idiopathic dilated cardiomyopathy, which by definition meant "that the cause was unknown at this time."  Second, the examiner found that the prolonged latency period between the Veteran's service and the onset of his condition was inconsistent with a causal relationship.  From a pathophysiologic perspective, the examiner explained that "it was difficult to explain why exposure to Gulf War environmental hazards in 1990-1991 would suddenly cause the very abrupt onset of dilated cardiomyopathy 16 years later." 

Further, the examiner stated that if the Veteran's dilated cardiomyopathy was secondary to his military service or exposure to Gulf War environmental hazards, "one would typically expect an onset more temporally proximal to his military service."  The examiner also stated that the Veteran's history of poorly controlled diabetes was a greater risk factor in developing his heart condition than his military service or remote exposure to Gulf War environmental hazards.  More significantly, the examiner explained that diabetes was an established risk factor for idiopathic dilated cardiomyopathy, with one study showing that diabetes was present in 75 percent of patients with unexplained idiopathic dilated cardiomyopathy.  Finally, the examiner noted that while the Veteran was competent to assert the presence of in-service symptoms, STRs did not document the presence of any abnormalities  during objective examinations.  The examiner stated that if the Veteran's in-service symptoms were in fact due to his current cardiac condition, one would also expect his STRs to reflect the presence of abnormal examination findings consistent with these conditions, such as low oxygen saturations, pulmonary crackles or dullness to percussion, irregular heart rate, diaphoresis, or distal leg edema.  However, the examiner stated this was not the case.  As such, the examiner opined that the lack of abnormalities in-service strongly suggested that the Veteran's in-service symptoms were due to etiologies other than his current cardiac condition.

Concerning the Veteran's systolic heart failure, the examiner opined that it was less likely than not incurred in-service or incurred within a year of service for the same reasons as his idiopathic nonischemic dilated cardiomyopathy.  In addition, the examiner explained that the Veteran's systolic heart failure was less likely than not medically related to service in any way, to include exposure to environmental hazards, because it was "almost certainly a direct consequence of his idiopathic nonischemic dilated cardiomyopathy."  She noted that an April 2007 echocardiogram (EKG) showed that all four cardiac chambers were dilated with severe left ventricular systolic dysfunction and global hypokinesis consistent with dilated cardiomyopathy.  As such, the Veteran's systolic heart failure developed as a direct and immediate consequence of his idiopathic nonischemic dilated cardiomyopathy.

In conclusion, the examiner opined that the Veteran's atrial flutter/fibrillation was less likely than not incurred in service or within one year of service because medical records did not contain any EKG evidence of this condition prior to August 2010.  She explained that atrial flutter/fibrillation could not be diagnosed by symptoms alone, and that both atrial flutter and fibrillation referred not to symptoms, but to abnormal cardiac rhythms as apparent on an EKG; as such, diagnosis of these conditions required the presence of their respective patterns on EKG.  However, she noted that the Veteran's EKG diagnosis of atrial flutter/fibrillation was "simply not documented in the Veteran's medical records until 2010, three years after the Veteran was diagnosed with idiopathic nonischemic dilated cardiomyopathy and systolic heart failure."  

Likewise, the examiner opined that the Veteran's atrial flutter/fibrillation was less likely than not incurred within a year of service for the same reasons.  Finally, she opined that the Veteran's atrial flutter/fibrillation was less likely than not medically related to service in any way, to include exposure to environmental hazards, because it was "almost certainly a direct consequence of his systolic heart failure."  She explained that heart failure was well recognized as a risk factor for atrial flutter/fibrillation, and that the likelihood of atrial flutter/fibrillation increased with the severity of heart failure.  She concluded that given the strong association between heart failure and atrial flutter/fibrillation and the onset of these two conditions (2007 for systolic heart failure and 2010 for atrial flutter/fibrillation), the Veteran's atrial flutter/fibrillation was almost certainly a direct consequence of his systolic heart failure.

Considering the above-cited medical and lay evidence of record in light of the applicable legal authority, the Board finds that service connection for a heart condition is not warranted.

The Board points out, initially, that, because the Veteran served in the Southwest Asia Theater of Operations from September 1990 to June 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  The Board find that service connection for a heart condition pursuant to the provisions or 38 U.S.C.A. § 1117 is legally precluded.  As shown in the medical evidence of record described above, the Veteran's symptoms have been attributed to known clinical diagnoses, specifically idiopathic nonischemic dilated cardiomyopathy, systolic heart failure, and atrial flutter/fibrillation, which are not among those for which there is a presumption of service connection due to such exposure..  As such, his symptoms are not due to an undiagnosed illness or other qualifying chronic disability under the cited legal authority (i. e., chronic multi-symptom illness)..  

Notwithstanding the above, the above-referenced diagnoses do meet the fundamental current disability element of service connection.  In addition, the Veteran's STRs document complaints of dyspnea, shortness of breath, and chest pain.  Also, the Veteran served in the Persian Gulf and was exposed to environmental hazards.  As such, the second element of service connection is established.  

Thus, this claim turns on the question of whether there exists a medical nexus between any current diagnosis of idiopathic nonischemic dilated cardiomyopathy, systolic heart failure, or atrial flutter/fibrillation, and service, to include the complaints noted therein.  However, the Board finds that the preponderance of the evidence weighs against such a finding.

As noted, there is no competent evidence indicating that a heart condition was actually present in service or within the first post-service year.   STRs reflect no findings or diagnoses relative to a heart condition.  Post service, the objective evidence indicates that the Veteran's heart condition did not manifest until at least 16 years following service.  The earliest documented post-service clinical evidence of a heart condition is in April 2007, at which time he was first diagnosed with idiopathic nonischemic dilated cardiomyopathy and systolic heart failure; he was diagnosed  in April 2007; he was subsequently diagnosed with atrial flutter/fibrillation in August 2010.  These time frames are well beyond the one-year post-discharge time period for establishing service connection for cardiovascular disease on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309..  The Board also points out that the length of time between a veteran's service discharge and the manifestation of a disability for which service connection is sought (here, approximately 16 years) is also a factor that tends to weigh against an award of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365   (1992).

Significantly, moreover, the only medical opinions of record to address the question of whether there exists a medical nexus between any diagnosed heart disorder and service-those provided by the VA examiner-weigh against the claim.  

The September 2017 VA examiner explained that idiopathic nonischemic dilated cardiomyopathy was not related to service, to include exposure to environmental hazards, and was not present within one year of service, because medical records clearly described an acute onset in April 2007 and this condition was not compatible with his remarkable physical prowess between his military service and 2007.  The examiner noted the Veteran's negative EKGs prior to 2007, his sudden onset of symptoms in April 2007, as well as his rapidly declining health after his onset of symptoms.  She explained that the Veteran's rapid decline was consistent with an acute onset of idiopathic nonischemic dilated cardiomyopathy, and that his body builder activities prior to April 2007 corroborated her opinion that the Veteran did not have a heart condition prior to that date.  Specifically, the VA examiner stated that, "physiologically, it was extremely implausible, if not actually impossible, for veteran to have had dilated cardiomyopathy" and still be able to train as he did prior to April 2007.  In addition, the examiner also opined that it was less likely than not that the Veteran's idiopathic nonischemic dilated cardiomyopathy was related to exposure to environmental hazards due to the "prolonged latency period between the Veteran's service and the onset of his condition," the absence of medical records prior to April 2007 documenting any symptoms consistent with idiopathic nonischemic dilated cardiomyopathy, and the more likely risk factor of diabetes.  Further, the examiner considered the Veteran's statements in regards to his in-service symptoms, and stated that while the Veteran was "competent to assert the presence of in-service symptoms," STRs did not document the presence of any abnormalities during service.  Notably, the examiner stated that "if the in-service symptoms the Veteran currently recollected were in fact due to his current cardiac conditions, one would also expect his service treatment records to reflect the presence of abnormal examination findings consistent with these conditions."

Concerning the Veteran's systolic heart failure, the September 2017 VA examiner opined that it was less likely than not related to service, to include exposure to environmental hazards, or present within one year of service for the same reasons as his idiopathic nonischemic dilated cardiomyopathy.  In addition, the VA examiner also stated that the Veteran's systolic heart failure was "almost certainly a direct consequence of his idiopathic nonischemic dilated cardiomyopathy" because an April 2007 EKG showed that all four cardiac chambers were dilated with severe left ventricular systolic dysfunction and global hypokinesis consistent with dilated cardiomyopathy.  

Finally, in regard to the Veteran's atrial flutter/fibrillation, the September 2017 VA examiner opined that it was less likely than not related to service, to include exposure to environmental hazards, because it was "almost certainly a direct consequence of his systolic heart failure."  The examiner explained that diagnosis of atrial flutter/fibrillation required findings in an EKG, and that prior to August 2010, the evidence was negative for abnormal cardiac rhythms.  In addition, she explained that heart failure was a well-recognized risk factor for atrial flutter/fibrillation, and that the likelihood of atrial flutter/fibrillation increased with the severity of heart failure.  She concluded that given the strong association between heart failure and atrial flutter/fibrillation and the onset of these two conditions in the Veteran's case, his atrial flutter/fibrillation was "almost certainly a direct consequence of his systolic heart failure."

As these opinions were based on examination of the Veteran, full consideration of the record (to include lay assertions), and is supported by stated rationale, the Board accepts these opinions as probative of the medical etiology questions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Notably, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports a finding of medical nexus between current bilateral knee disability and service.  

In addition to the medical evidence of record discussed above, the Board has considered the lay assertions advanced by the Veteran and on his behalf, 

The Board notes the Veteran, as a layperson is certainly competent to report on matter within his or her personal knowledge, to include the occurrence of an event or injury, and as to the nature, onset, and continuity of symptoms experienced .  See 38 C.F.R.§ 3.159 (a)(2).  See also Charles v. Principi, 16 Vet. App. 370 (2002). Layno v. Brown, 6 Vet. App. 465, 470   (1994). The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the Board finds that any competent lay assertions as to continuity of symptoms experienced since service are outweighed by the post-service record reflects an absence of any such documented symptoms, as well as the probative etiology opinions provided by the September 2017 examiner .  As noted, that examiner considered the Veteran's assertions, but still rendered opinions that weigh against the claim.

Moreover, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of attempting to establish  that there exists a medical nexus between any current heart disorder(s) and service, to include exposure to environmental hazards therein, such attempt must fail.  Matters of diagnosis and etiology of medical disabilities typically are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As the lay assertions in this regard have no probative value, the Veteran can neither support his claim, nor counter the probative medical opinion evidence of record, on the basis of such lay  assertions, alone. 

In sum, there is no competent, persuasive evidence to support the Veteran's assertion that he incurred a heart condition during or as a result of his military service.  Rather, the preponderance of the evidence weighs against a finding of a military nexus for any post-service heart condition.  As such, the benefit-of-the-doubt doctrine is not applicable, and the claim for service connection for a heart condition must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for a heart condition is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


